EXHIBIT 10.5
Exhibit A
BLUCORA, INC.
2016 EQUITY INDUCEMENT PLAN, AS AMENDED
RESTRICTED STOCK UNIT GRANT NOTICE
(TIME-BASED RESTRICTED STOCK UNITS)


TO: ______________________________________ (the “Participant” or “you”)
FROM:  Blucora, Inc., a Delaware corporation (the “Company”)


You are hereby granted by the Company a Restricted Stock Unit Award (the
“Award”) under the Blucora, Inc. 2016 Equity Inducement Plan, as amended (the
“Inducement Plan”). Each restricted stock unit (an “RSU”) subject to the Award
has a notional value equivalent to one share of the Company’s Common Stock for
purposes of determining the number of shares of Common Stock (the “Shares”)
subject to the Award.


The Award is subject to all the terms and conditions set forth in this
Restricted Stock Unit Grant Notice (the “Notice of Grant”) and in the Restricted
Stock Unit Agreement attached hereto as Exhibit A (the “Agreement”) and the
Inducement Plan, each of which are incorporated by reference into this Notice of
Grant. Capitalized terms that are not defined in the Notice of Grant shall have
the meanings given to them in the Agreement, and if not defined in the
Agreement, the meanings given to them in the Inducement Plan.
Grant Date:    ______________________________________
Award Number:   ______________________________________
Subject to the Award:  ______________________________________
Vesting Commencement Date: ______________________________________
Vesting Schedule: Except as specifically provided in the Agreement and subject
to the restrictions and conditions set forth in the Inducement Plan, the RSUs
shall vest as follows:
(i)one-third (1/3) of the RSUs (rounded down to the nearest whole unit) shall
vest on the first anniversary of the Vesting Commencement Date, provided that
you are employed by the Company or a Related Company on that date;
(ii)an additional one-third (1/3) of the RSUs (rounded down to the nearest whole
unit) shall vest on the second anniversary of the Vesting Commencement Date,
provided that you are employed by the Company or a Related Company on that date;
and
(iii)the remaining one-third (1/3) of the RSUs shall vest on the third
anniversary of the Vesting Commencement Date, provided that you are employed by
the Company or a Related Company on that date.





--------------------------------------------------------------------------------



Vesting will cease upon your Termination of Employment and the unvested portion
of the Award will immediately terminate. Notwithstanding the foregoing, to the
extent not already vested, upon the occurrence of a Termination of Employment
due to (a) your death or Disability, the RSUs shall become fully vested as of
the date of such Termination of Employment; or (b) your Retirement (as defined
below) on or after the first anniversary of the Grant Date, the RSUs shall
become fully vested as of the date of such Termination of Employment. For
purposes of this Award, the term “Retirement” shall mean your voluntary
Termination of Employment on or after your attainment of (i) age sixty (60) and
five (5) years of service with the Company or any Related Company, (ii) age
fifty-five (55) and ten (10) years of service with the Company or any Related
Company, or (iii) any age with twenty (20) years of service with the Company or
any Related Company; provided, however, that if at any time the Committee
determines that your Termination of Employment should be a Termination of
Employment for Cause (as defined below), then your Termination of Employment
will no longer be due to your Retirement and all RSUs shall immediately be
forfeited.
Additional Terms/Acknowledgment: You acknowledge and agree that the Notice of
Grant and the vesting schedule set forth herein do not constitute an express or
implied promise of your continued engagement as an employee, officer, director
or other service provider for the vesting period, for any period, or at all, and
shall not interfere with your right or the Company’s right to terminate your
employment or service relationship with the Company or its Related Companies at
any time, with or without Cause. For purposes of this Award, the term “Cause”
shall have the meaning set forth in your Employment Agreement (as defined
below), provided that, if such Employment Agreement does not define such term or
no such agreement is then in effect, then it shall have the meaning set forth in
the Inducement Plan.
Employment Agreement: If there is a written employment agreement in effect
between you and the Company or a Related Company (the “Employment Agreement”),
then the Award shall be subject to the terms of such Employment Agreement, so
long as such Employment Agreement remains in effect (as it may be amended,
supplemented or restated from time to time) and the terms set forth in the
Employment Agreement are applicable to the Award.
Committee Decisions/Interpretations: You hereby agree to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Inducement Plan and the Award.
* * * * * * *
[Remainder of Page Intentionally Left Blank
Signature Page Follows.]




-2-


--------------------------------------------------------------------------------



By your signature below or electronic acceptance, you agree that the Notice of
Grant, the Agreement, the Inducement Plan, and the Employment Agreement (if
applicable) constitute your entire agreement with respect to the Award, and
except as set forth therein, may not be modified except by means of a writing
signed by the Company and you. This Notice of Grant and Agreement may be
executed and/or accepted electronically and/or executed in duplicate
counterparts, the production of either of which (including a signature or proof
of electronic acceptance) shall be sufficient for all purposes for the proof of
the binding terms of this Award.


BLUCORA, INC.
PARTICIPANT
____________________________________________________________________By:_______________________________Signature
Its: _______________________________
Date: _____________________________*Electronic acceptance of this Award shall
bind the Participant







Attachments:
1.Restricted Stock Unit Agreement
2.Inducement Plan


Signature Page to Notice of Grant


--------------------------------------------------------------------------------



EXHIBIT A
BLUCORA, INC.
2016 EQUITY INDUCEMENT PLAN, AS AMENDED
RESTRICTED STOCK UNIT AGREEMENT


1.Grant. The Company hereby grants to the Participant listed on the Notice of
Grant (the “Participant”) an Award of RSUs, as set forth in the Notice of Grant
and subject to the terms and conditions in this Restricted Stock Unit Agreement
(this “Agreement”) and the Inducement Plan. Unless otherwise defined herein, the
capitalized terms used herein shall have the meanings given to them in the
Notice of Grant, and if not defined in the Notice of Grant, the meanings given
to them in the Inducement Plan.
2.Company’s Obligation. Each RSU represents the right to receive a Share on the
vesting date. Unless and until the RSUs vest, the Participant will have no right
to receive Shares under such RSUs. Prior to actual distribution of Shares
pursuant to any vested RSUs, such RSUs will represent an unsecured obligation of
the Company.
3.Vesting Schedule. Subject to Paragraph 4 hereof, to Section 10.2 of the
Inducement Plan and to any other relevant Inducement Plan provisions, the RSUs
awarded by this Agreement will vest according to the vesting schedule specified
in the Notice of Grant. The effect of a Company approved unpaid leave of absence
on the terms and conditions of the RSUs will be determined by the Committee,
subject to applicable laws.
4.Forfeiture upon Termination of Employment. Except as provided in the Notice of
Grant, if the Participant has a Termination of Employment for any or no reason
prior to vesting, the unvested RSUs awarded by this Agreement will thereupon be
forfeited at no cost to the Company.
5.Payment After Vesting. Subject to Paragraph 21 hereof, any RSUs that vest in
accordance with Paragraph 3 will be paid to the Participant (or in the event of
the Participant’s death, to his or her estate) in Shares on, or as soon as
practicable after, the applicable vesting date (but in any event within sixty
(60) days of the date on which the RSUs vest).
6.Withholding Taxes. As a condition to the payment of any vested RSUs, the
Participant must make such arrangements as the Company may require for the
satisfaction of any federal, state or local withholding tax obligations that may
arise in connection with such payment. The Company may permit or require the
Participant to satisfy all or part of the Participant’s tax withholding
obligations by (a) paying cash to the Company or a Related Company, as
applicable; (b) having the Company or a Related Company, as applicable, withhold
an amount from any cash amounts otherwise due or to become due from the Company
or a Related Company, as applicable, to the Participant; (c) having the Company
withhold a number of Shares that would otherwise be issued to the Participant
having a Fair Market Value equal to the tax withholding obligations;
(d) surrendering a number of Shares the Participant already owns having a Fair
Market Value equal to the tax withholding obligations; or (e) any combination of
(a), (b), (c) or (d) above. The value of the Shares so withheld or tendered may
not exceed the employer’s minimum required tax withholding rate.


A-1

--------------------------------------------------------------------------------



7.Payments After Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.
8.Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until the date of issuance of any such Shares under the Inducement Plan.
Except as otherwise provided in Paragraph 9, no adjustment shall be made for
dividends or other rights for which the record date is prior to the issuance of
any Shares subject to the Award. The Participant agrees to execute any documents
requested by the Company in connection with the issuance of any Shares.
9.Adjustments. The number of Shares covered by the Award shall be subject to
adjustment in accordance with Section 15 of the Inducement Plan.
10.No Effect on Employment or Service Relationship. Nothing in the Inducement
Plan or any Award granted under the Inducement Plan will be deemed to constitute
an employment or service contract or confer or be deemed to confer any right for
the Participant to continue in the employ or service of, or to continue any
other relationship with, the Company or any Related Company or limit in any way
the right of the Company or any Related Company to terminate the Participant’s
employment or other service relationship at any time, with or without Cause.
11.Notices. Any notice which either party hereto may be required or permitted to
give to the other shall be in writing and may be delivered personally, by
interoffice mail, by fax, by electronic mail or other electronic means, or via a
postal service, postage prepaid, to such electronic mail or postal address and
directed to such person as the Company may notify the Participant from time to
time; and to the Participant at the Participant’s electronic mail or postal
address as shown on the records of the Company from time to time, or at such
other electronic mail or postal address as the Participant, by notice to the
Company, may designate in writing from time to time.
12.Award Is Not Transferable. Except to the limited extent provided in
Paragraph 7, the Award and the rights and privileges conferred hereby may not be
transferred, assigned, pledged (as collateral for a loan or as security for the
performance of an obligation or for any other purpose) or hypothecated in any
way (whether by operation of law or otherwise) and may not be subject to sale
under execution, attachment or similar process. Upon any attempt to transfer,
assign, pledge, hypothecate or otherwise dispose of the Award, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, the Award and the rights and privileges conferred
hereby immediately will become null and void.
13.Binding Agreement. Subject to the limitation on the transferability of the
Award contained herein, this Agreement will be binding upon and inure to the
benefit of the parties hereto and their respective heirs, legatees, legal
representatives, successors and assigns.












A-2

--------------------------------------------------------------------------------



14.Regulatory Restrictions on Issuance of Shares. Notwithstanding the other
provisions of this Agreement, if at any time the Company determines, in its sole
discretion, that the listing, registration or qualification of Shares upon any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to the Participant (or his or her estate),
such issuance will not occur unless and until such listing, registration,
qualification, consent or approval will have been effected or obtained free of
any conditions not acceptable to the Company. The Company shall be under no
obligation to the Participant to register for offering or resale or to qualify
for exemption under the Securities Act, or to register or qualify under the laws
of any state or foreign jurisdiction, any Shares, security or interest in a
security paid or issued under, or created by, the Inducement Plan, or to
continue in effect any such registrations or qualifications if made.
15.Participant’s Representations. Notwithstanding any of the provisions hereof,
the Participant hereby agrees that the Company will not be obligated to issue
any Shares to the Participant if the issuance of such Shares shall constitute a
violation by the Participant or the Company of any provision of any law or
regulation of any governmental authority. Any determination in this connection
by the Committee shall be final, binding, and conclusive. The obligations of the
Company and the rights of the Participant are subject to all applicable laws,
rules, and regulations.
16.Investment Representation. Unless the Shares are issued to the Participant in
a transaction registered under applicable federal and state securities laws, the
Participant represents and warrants to the Company that all Shares which may be
issued hereunder will be acquired by the Participant for investment purposes for
his or her own account and not with any intent for resale or distribution in
violation of federal or state securities laws. Unless the Shares are issued to
the Participant in a transaction registered under the applicable federal and
state securities laws, at the option of the Company, a stop-transfer order
against the Shares may be placed on the official stock books and records of the
Company, and a legend indicating that such Shares may not be pledged, sold or
otherwise transferred, unless an opinion of counsel is provided (concurred in by
counsel for the Company) stating that such transfer is not in violation of any
applicable law or regulation, may be stamped on stock certificates to ensure
exemption from registration. The Company may require such other action or
agreement by the Participant as may from time to time be necessary to comply
with the federal, state and foreign securities laws.
17.Conflicting Terms; Inducement Plan Governs. This Agreement and the Notice of
Grant are subject to all terms and provisions of the Inducement Plan. In the
event of a conflict between one or more provisions of this Agreement or the
Notice of Grant and one or more provisions of the Inducement Plan, the
provisions of the Inducement Plan will govern.
18.Committee Authority; Decisions Conclusive and Binding. The Participant
acknowledges that a copy of the Inducement Plan has been made available for his
or her review by the Company, and represents that he or she is familiar with the
terms and provisions thereof, and hereby accepts the Award subject to all the
terms and provisions thereof. The Committee will have the power to interpret
this Agreement, the Notice of Grant and the Inducement Plan, and to adopt such
rules for the administration, interpretation and application of the Inducement
Plan as are consistent therewith and to interpret or revoke any such rules
(including, but not limited to, the determination of whether or not any RSUs
have vested). The Participant hereby












A-3

--------------------------------------------------------------------------------



agrees to accept as binding, conclusive, and final all decisions of the
Committee upon any questions arising under the Inducement Plan, this Agreement
or the Notice of Grant. No member of the Committee will be personally liable for
any action, determination or interpretation made in good faith with respect to
the Inducement Plan, this Agreement or the Notice of Grant.
19.Claims. The Participant’s sole remedy for any Claim (as defined below) shall
be against the Company, and the Participant shall not have any claim or right of
any nature against any Related Company (including, without limitation, any
parent, subsidiary or affiliate of the Company) or any stockholder or existing
or former director, officer or employee of the Company or any Related Company.
The foregoing individuals and entities (other than the Company) shall be
third-party beneficiaries of this Agreement for purposes of enforcing the terms
of this Paragraph 19. The term “Claim” means any claim, liability or obligation
of any nature, arising out of or relating to this Agreement, the Notice of Grant
or the Inducement Plan or an alleged breach of this Agreement, the Notice of
Grant or the Inducement Plan.
20.Covenants and Agreements as Independent Agreements. Each of the covenants and
agreements that is set forth in this Agreement shall be construed as a covenant
and agreement independent of any other provision of this Agreement. The
existence of any claim or cause of action of the Participant against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants and agreements that
are set forth in this Agreement.
21.Section 409A. The Award is intended to be exempt from or comply with the
requirements of Section 409A, and shall be construed accordingly.
Notwithstanding any other provision of this Agreement, the Notice of Grant, the
Inducement Plan or the Employment Agreement to the contrary, with respect to any
payments and benefits to which Section 409A applies, if the Participant is a
“specified employee,” within the meaning of Section 409A, then to the extent
necessary to avoid subjecting the Participant to the imposition of any
additional tax under Section 409A, amounts that would otherwise be payable
during the six-month period immediately following the Participant’s “separation
from service,” within the meaning of Section 409A(a)(2)(A)(i), shall not be paid
to the Participant during such period, but shall instead be accumulated and paid
to the Participant (or, in the event of the Participant’s death, the
Participant’s estate) in a lump sum on the first business day after the earlier
of the date that is six months following the Participant’s separation from
service or the Participant’s death.
22.Governing Law; Venue. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal substantive laws
of the State of Delaware, without reference to any choice-of-law rules. The
Participant irrevocably consents to the nonexclusive jurisdiction and venue of
the state and federal courts located in Dallas County, the State of Texas.
23.Recovery of Compensation. In accordance with Section 17.12 of the Inducement
Plan, the Company may recoup all or any portion of any Shares or cash paid to
the Participant in connection with the Award.
24.Entire Agreement; Employment Agreement. This Agreement, together with the
Notice of Grant and the Inducement Plan supersede any and all other prior
understandings and agreements, either oral or in writing, between the parties
with respect to the subject matter hereof and constitute the sole and only
agreements between the parties with respect to the said












A-4

--------------------------------------------------------------------------------



subject matter. All prior negotiations and agreements between the parties with
respect to the subject matter hereof are merged into this Agreement and the
Notice of Grant. Each party to this Agreement and the Notice of Grant
acknowledges that no representations, inducements, promises, or agreements,
orally or otherwise, have been made by any party or by anyone acting on behalf
of any party, which are not embodied in this Agreement, the Notice of Grant or
the Inducement Plan and that any agreement, statement, or promise that is not
contained in this Agreement, the Notice of Grant or the Inducement Plan shall
not be valid or binding or of any force or effect. Notwithstanding anything to
the contrary contained in the Notice of Grant, this Agreement or in the
Inducement Plan, in the event of any conflict between the terms and conditions
of the Award as set forth in the Notice of Grant, this Agreement and in the
Inducement Plan, as the case may be, and the terms and conditions of the
Employment Agreement, the terms and conditions of the Employment Agreement shall
govern unless the conflicting provision in the Notice of Grant, this Agreement
or in the Inducement Plan, as the case may be, is more favorable to the
Participant; in which case, the provision more favorable to the Participant
shall govern.
25.Legal Construction. In the event that any one or more of the terms,
provisions, or agreements that are contained in this Agreement shall be held by
a court of competent jurisdiction to be invalid, illegal, or unenforceable in
any respect for any reason, the invalid, illegal, or unenforceable term,
provision, or agreement shall not affect any other term, provision, or agreement
that is contained in this Agreement, and this Agreement shall be construed in
all respects as if the invalid, illegal, or unenforceable term, provision, or
agreement had never been contained herein.
26.Headings. The headings that are used in this Agreement are used for reference
and convenience purposes only and do not constitute substantive matters to be
considered in construing the terms and provisions of this Agreement.
27.Gender and Number. Words of any gender used in this Agreement shall be held
and construed to include any other gender, and words in the singular number
shall be held to include the plural, and vice versa, unless the context requires
otherwise.
28.Modification. No change or modification of this Agreement or the Notice of
Grant shall be valid or binding upon the parties unless the change or
modification is in writing and signed by the parties; provided, however, that
the Company may change or modify this Agreement or the Notice of Grant without
the Participant’s consent or signature if the Company determines, in its sole
discretion, that such change or modification is necessary for purposes of
compliance with any applicable laws, including, without limitation (i)
compliance with or exemption from the requirements of Section 409A of the Code
or any regulations or other guidance issued thereunder, (ii) compliance with any
federal or state securities laws, or (iii) compliance with the rules of any
exchange or inter-dealer quotation system on which the Company’s Shares are
listed or quoted. Notwithstanding the preceding sentence, the Company may amend
the Inducement Plan to the extent permitted by the Inducement Plan.














A-5